ORDER
GUTHRIE, Chief Justice.
Appellee in its brief suggests that there has been no compliance with Rule 54(b), W.R.C.P. in that the trial court did not in its order granting summary judgment in favor of Cities Service Oil Company specifically find that there was no just reason for delaying entry of judgment in its favor and specifically directing the entry of such judgment, and it further appearing that following the docketing of the record on appeal in this Court appellant moved for and obtained entry by the district court of order nunc pro tunc making such finding, the Court requested and heard argument on the questions raised, and being now advised in the premises finds that the order nunc pro tunc was entered without jurisdiction of the matter and that no proper order as required by said Rule 54(b), W. R.C.P. has been entered, wherefore the appeal should be dismissed;
Now, therefore, it is ordered that the appeal of Gary L. Tobin and others from the summary judgment entered against them and in favor of Cities Service Oil Company be and the same hereby is dismissed and this matter is remanded to the jurisdiction of the District Court for further and proper proceedings.